Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/24/2021 has been entered.

Status of the Claims
Applicant’s amendments of claims 1 and 3-12 in the reply filed on February 24th, 2021 is acknowledged. Claims 1 has been amended. Claims 2 and 14 have been cancelled. Claims 13 and 15-20 have been withdrawn.  Claims 1, 3-13 and 15-20 are pending.
Action on merits of claims 1 and 3-12 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27th, 2019 has been considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
		
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	Claims 1, 3-4, 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2010/0207862, hereinafter as Xu ‘862) in view of Sato (US 2012/0050630, hereinafter as Sato ‘630).
Regarding Claim 1, Xu ‘862 teaches an array substrate, comprising a plurality of pixel units arranged in a matrix (see Fig. 5 and para. [0049] and [0058]), wherein each of the pixel units comprises a plurality of pixel regions, and each of the pixel regions comprises a display electrode (Fig. 5, (110); [0060]) having a slit (see Fig. 6); the array substrate further comprises a plurality of data lines (Fig. 5, (100); [0060]), each of the data lines (100a, 100b and 100c) 
Thus, Xu ‘862 is shown to teach all the features of the claim with the exception of explicitly the feature: “the data line segment has a shape comprising a polyline type and the slit of the display electrode is of a bent type”.
However, Sato ‘630 teaches the data line segment (Fig. 8, (DL); [0005]) has a shape comprising a polyline type and the slit (Fig. 8, (SLT); [0005]) of the display electrode is of a bent type.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Xu ‘862 by having the data line segment has a shape comprising a polyline type and the slit of the display electrode is of a bent type in order to improve viewing angle characteristics of the liquid crystal display device (see para. [0005]) as suggested by Sato ‘630.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the slit that can be arranged in any order, 
therefore the slit is parallel/non-parallel to a data line segment involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to rearrange  the slit when this improves the performance (e.g.the viewing angle /color shift) of the display device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the polyline type shape data line segment and the bent shaped slit on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


	Regarding Claim 3, Xu ‘862 teaches the display electrode has a contour parallel to the data line segment (see Fig. 11 and para. [0083]).  

Regarding Claim 4, Xu ‘862 teaches each of the pixel units comprises two pixel regions (Fig. 5, (60a, 60d); [0058]) provided along a direction of the data line (100); the array substrate further comprises gate lines (102) intercrossing with the data lines, wherein the gate line is located between the two pixel regions.  

	
	Regarding Claim 6, Xu ‘862 teaches gate lines (102) intercrossing with the data lines (100), and pixel units (60a-f) are defined at positions where the gate lines and the data lines intercross, wherein the display electrodes of each of the pixel units are at a same side of the gate line for this pixel unit (see Fig. 5).  

	Regarding Claim 7, Xu ‘862 teaches the pixel units comprises one thin film transistor (112; [0060]), a source (114) of the thin film transistor is coupled to the data line (100), a drain (128) of the thin film transistor is coupled to any one of the pixel electrodes (110) of this pixel unit, a gate (122) of the thin film transistor is coupled to the gate line (102), and the display electrodes (110) are coupled to each other (see Fig. 8).  



	Regarding Claim 10, Xu ‘862 teaches the display electrode comprises a pixel electrode (110; para. [0062]).  

	Regarding Claim 11, Xu ‘862 teaches a common electrode (Fig. 6, (134); [0064]) located at a side of the pixel electrode (110) facing away from a light exiting surface (see para. [0073]).  

Regarding Claim 12, Xu ‘862 teaches a counter substrate (Fig. 4, (80); [0057]), and the array substrate (Fig. 4; (68); [0053]), which are arranged opposite to each other.

7.	Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu ‘862 and Sato ‘630 as applied to claim 4 above, and further in view of  Wu (US 2013/0100106, hereinafter as Wu ‘106).
Regarding Claim 5, Xu ‘862 teaches a thin film transistor (Fig. 5, (TFT 112); [0060]) has a gate (122) is electrically coupled to the gate line (102), the source (114) is electrically coupled to the data line (100) and a drain (128) is coupled to the pixel electrode (110).
Thus, Xu ‘862 and Sato ‘630 are shown to teach all the features of the claim with the exception of explicitly the features: “the pixel unit comprises two thin film transistors, wherein,3Appl. No.: Not Yet AssignedMail Stop PCT Page 4 of 9Attorney Docket: 36702Uthe two thin film transistors share a gate and a source, and the gate is electrically coupled to the gate line, the source is electrically coupled to the data line; a drain of one thin film transistor is coupled to the 
However, Wu ‘106  teaches the pixel units (Pn,m; [0006]) comprises two thin film transistors (Fig. 1, (T1,T3)), wherein,3Appl. No.: Not Yet AssignedMail Stop PCT Page 4 of 9Attorney Docket: 36702Uthe two thin film transistors (T1, T3) share a gate and a source, and the gate is electrically coupled to the gate line (Gn), the source is electrically coupled to the data line (Dm); a drain of one thin film transistor is coupled to the pixel electrode of one of the pixel regions, a drain of the other thin film transistor is coupled to the pixel electrode of the other of the pixel regions (see para. [0017] and [0022]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Xu ‘862 and Sato ‘630 by having3Appl. No.: Not Yet AssignedMail Stop PCT Page 4 of 9Attorney Docket: 36702Uthe two thin film transistors share a gate and a source, and the gate is electrically coupled to the gate line, the source is electrically coupled to the data line; a drain of one thin film transistor is coupled to the pixel electrode of one of the pixel regions, a drain of the other thin film transistor is coupled to the pixel electrode of the other of the pixel regions in order to improve the performance (e.g. viewing angle, color washout etc…) of the display device (see para. [0065]) as suggested by Wu ‘106.

Regarding Claim 9, Xu ‘862 teaches gate lines (102a-c) intercrossing with the data lines (100a-c), wherein pixel units (60; [0068]) located in a same column are coupled to a same one of the data lines; pixel units located in a same row are coupled to a same one of the gate lines (see Fig. 8).  

Response to Arguments
8.	Applicant’s arguments with respect to claims 1 and 3-12 filed on 02/24/2021 have been considered but are moot in view of the new ground of rejection.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Hotelling et al. (US 2008/0309627 A1)			
Ohta et al. (US 2008/0303998 A1)
Wakabayashi (US 2008/0225217 A1)		
Lim et al. (US 2008/0186440 A1)
Wang et al. (US 2008/0143946 A1)		

10.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DZUNG TRAN/
Primary Examiner, Art Unit 2829